Case: 2:18-cv-00735-EAS-CMV Doc #: 99 Filed: 01/06/21 Page: 1 of 4 PAGEID #: 3183




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION



 PREMIER DEALER SERVICES, INC.,

                        Plaintiff,

         v.                                                Civil Action 2:18-cv-735
                                                           Judge Edmund A. Sargus, Jr.
                                                           Magistrate Judge Chelsey M. Vascura
 ALLEGIANCE ADMINISTRATORS,
 LLC, et al.,

                        Defendants.



                                     OPINION AND ORDER

       This matter is before the Court on Defendants’ Motion for Leave to File under Seal (ECF

No. 96). For the following reasons, Defendants’ Motion is GRANTED IN PART and DENIED

WITHOUT PREJUDICE IN PART.

       Defendants’ Motion lists several documents they seek to file under seal in unredacted

form; redacted versions of most documents have already been filed on the docket. (Mot. 1, ECF

No. 96.) Defendants represent that deposition exhibits 1, 2, 6, 18, and parts of exhibits 23 and 61

contain information that is subject to the claim of misappropriation, i.e., dealer rates. (Id. at 1–

4.) The Court is satisfied, based on Defendants’ representations, that these documents contain

confidential, proprietary, or trade secret information that overcomes the presumption of public

access to Court records. See Shane Grp., Inc. v. Blue Cross Blue Shield of Michigan, 825 F.3d

299 (6th Cir. 2016). Accordingly, with respect to these documents only, Defendants’ Motion is

GRANTED. Defendants shall file unredacted copies of these documents under seal WITHIN

SEVEN DAYS of the date of this Order.
Case: 2:18-cv-00735-EAS-CMV Doc #: 99 Filed: 01/06/21 Page: 2 of 4 PAGEID #: 3184




       However, the only basis provided for sealing the remaining documents in Defendants’

Motion (deposition transcripts of Joseph Campbell and Haytham Elzayn, and deposition exhibits

4, 17, and pages 1–112 of exhibit 37) is that they were designated, in whole or in part, as

“Confidential” pursuant to the Stipulated Protective Order. (Mot. 1–4, ECF No. 96, citing

Stipulated Protective Order, ECF No. 57.) Defendants have not demonstrated good cause for

filing these documents under seal.

       There is a strong presumption in favor of public access to judicial records. Stanley v.

Turner Oil & Gas Properties, Inc., No. 2:16-CV-386, 2017 WL 5068444, at *1 (S.D. Ohio July

24, 2017). The Sixth Circuit has affirmed that documents filed with the Court may be placed

under seal “[o]nly for the most compelling reasons.” Shane Grp., Inc. v. Blue Cross Blue Shield

of Michigan, 825 F.3d 299, 305 (6th Cir. 2016) (quoting In re Knoxville News–Sentinel Co., 723

F.2d 470, 476 (6th Cir. 1983)). “A movant’s obligation to provide compelling reasons justifying

the seal exists even if the parties themselves agree the filings should be sealed.” White v.

Wilberforce Univ., No. 1:16-CV-1165, 2017 WL 3537233, at *2 (S.D. Ohio Aug. 17, 2017)

(emphasis in original) (citing Rudd Equip. Co., Inc. v. John Deere Constr. & Forestry Co., 834

F.3d 589, 595 (6th Cir. 2016)). The proponent of sealing therefore must “analyze in detail,

document by document, the propriety of secrecy, providing reasons and legal citations.” Shane

Grp., Inc., 825 F.3d at 305 (quoting Baxter Int’l, Inc. v. Abbott Labs., 297 F.3d 544, 548 (7th Cir.

2002)). These reasons and legal citations must be sufficient for a district court to “set forth

specific findings and conclusions which justify nondisclosure to the public.” Rudd Equip. Co.,

Inc., 834 F.3d at 594.

       Here, Defendants’ Motion fails to meet the high standard set forth by the Sixth Circuit

with regard to the deposition transcripts of Joseph Campbell and Haytham Elzayn, and



                                                  2
Case: 2:18-cv-00735-EAS-CMV Doc #: 99 Filed: 01/06/21 Page: 3 of 4 PAGEID #: 3185




deposition exhibits 4, 17, and pages 1–112 of exhibit 37. Defendants fail to set forth compelling

reasons justifying the sealing of documents, asserting only that the documents in question have

been designated by the parties as “Confidential” under the Stipulated Protective Order (ECF No.

57). The parties’ agreement to maintain confidentiality, standing alone, does not constitute a

compelling reason for filing under seal. See Brown & Williamson Tobacco Corp. v. F.T.C., 710

F.2d 1165, 1180 (6th Cir. 1983) (holding that a “confidentiality agreement between the parties

does not bind the court in any way”); White, 2017 WL 3537233, at *2 (finding the parties’ joint

motion to file under seal woefully inadequate where they merely asserted that they decided to

keep the terms of their settlement confidential); In re Black Diamond Mining Co., LLC, No. 15-

96, 2016 WL 4433356, at *3 (E.D. Ky. Aug. 18, 2016) (explaining that the existence of a

confidentiality agreement, alone, is not a compelling reason to seal a record). Thus, even where

documents are designated “Confidential,” the moving party must provide compelling reasons

justifying the sealing of those documents.

       For the above-stated reasons, Defendants’ Motion (ECF No. 96) is DENIED

WITHOUT PREJUDICE with regard to the deposition transcripts of Joseph Campbell and

Haytham Elzayn, and deposition exhibits 4, 17, and pages 1–112 of exhibit 37. If either party

desires that Defendants file these documents under seal to protect information designated

“Confidential” under the Stipulated Protective Order (ECF No. 57), the proponent of the seal

must file a properly supported motion that demonstrates good cause for filing under seal

WITHIN SEVEN DAYS of the date of this Order. The parties are cautioned that any

forthcoming motions regarding filing documents under seal should be narrowly tailored, as the

sealing of documents must be no broader than necessary. See Shane Group, Inc., 825 F.3d at

305.



                                                3
Case: 2:18-cv-00735-EAS-CMV Doc #: 99 Filed: 01/06/21 Page: 4 of 4 PAGEID #: 3186




      IT IS SO ORDERED.

                                           /s/ Chelsey M. Vascura
                                           CHELSEY M. VASCURA
                                           UNITED STATES MAGISTRATE JUDGE




                                       4
